DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 11/29/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.          Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,219,085 B2 (hereinafter “Patent”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent with obvious wording variations. Take an example of comparing claim 1 of the Application and claims 1, 3, and 4 of the Patent:
Application, Claim 1:
A method of operating a network node supporting dual connectivity communication with a wireless terminal as a main network node in cooperation with a secondary network node, the method comprising: 
providing dual connectivity communication with the wireless terminal in cooperation with the secondary network node; 
responsive to deciding to suspend the dual connectivity communication with the wireless terminal, transmitting a connection release message to the wireless terminal; 
responsive to deciding to suspend the dual connectivity communication with the wireless terminal, transmitting a suspension indication message to the secondary network node; 











responsive to deciding to suspend the dual connectivity communication with the wireless terminal, suspending the dual connectivity communication with the wireless terminal; 


while the dual connectivity communication is suspended, transmitting a page to the wireless terminal indicating arrival of downlink data for the wireless terminal; and 
after transmitting the page during suspension of the dual connectivity communication, 
receiving a measurement report from the wireless terminal providing radio link measurement information for radio links with the main network node and/or the secondary network node.
Patent, Claim 1:
A method of operating a network node supporting dual connectivity communication with a wireless terminal as a main network node in cooperation with a secondary network node, the method comprising: 
providing dual connectivity communication with the wireless terminal in cooperation with the secondary network node; 
responsive to deciding to suspend the dual connectivity communication with the wireless terminal, transmitting a connection release message to the wireless terminal; 
responsive to deciding to suspend the dual connectivity communication with the wireless terminal, transmitting a suspension indication message to the secondary network node; 
responsive to deciding to suspend dual connectivity communication with the wireless terminal, saving an access stratum context for the dual connectivity communication with the wireless terminal so that the access stratum context for the dual connectivity communication is maintained at the main network node while the dual connectivity communication with the wireless terminal is suspended; and 
responsive to deciding to suspend the dual connectivity communication with the wireless terminal, suspending the dual connectivity communication with the wireless terminal.

Claim 3:
The method of claim 1, further comprising: after suspending the dual connectivity communication, 





receiving a measurement report from the wireless terminal providing radio link measurement information for radio links with the main network node and/or the secondary network node.

Claim 4:
The method of claim 3, further comprising: while the dual connectivity communication is suspended, transmitting a page to the wireless terminal indicating arrival of downlink data for the wireless terminal, wherein the measurement report is received after transmitting the page during suspension of the dual connectivity communication.



Claims 2-20 of the Application are transparently found in claims 2 and 5-21 of the Patent with obvious word variations and are also rejected.

Claim Rejections - 35 USC § 102
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.          Claims 8, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2015/0282239 A1 to Han et al. (hereinafter “Han”).
            Regarding Claim 8, Han discloses a method of operating a network node supporting dual connectivity with a wireless terminal (UE) as a secondary network node (SN) in cooperation with a main network node (MN) (Han: Figure 1 with [0010] and [0017] – corresponds to a UE operatively coupled via wireless communication with a macro access point (MAP) and a local area access point (LAAP), wherein the MAP and the LAAP operate in concert to provide dual connectivity to the UE.), the method comprising:
     providing dual connectivity communication with the wireless terminal in cooperation with the main network node (Han: Figure 1 with [0010] and [0017] – corresponds to a UE operatively coupled via wireless communication with a macro access point (MAP) and a local area access point (LAAP), wherein the MAP and the LAAP operate in concert to provide dual connectivity to the UE. See also [0035] describing embodiments in which the MAP is configured to manage the dual connectivity operations.);
     receiving a suspension indication message (Han: [0034], [0039], [0052], and [0055-0056] – MAP receives information to suspend release split bearers to the UE. MAP sends an “end marker” message to LAAP to suspend split bearer communication.);
     responsive to receiving the suspension indication message from the main network node, suspending the dual connectivity communication with the wireless terminal (Han: Figure 1 with [0010] and [0017] – corresponds to a UE operatively coupled via wireless communication with a macro access point (MAP) and a local area access point (LAAP), wherein the MAP and the LAAP operate in concert to provide dual connectivity to the UE. See also [0034] describing the MAP operable to release or suspend split bearers in dual connectivity operations.); and
     while the dual connectivity communication is suspended receiving a measurement report from the wireless terminal via the main network node, the measurement report providing radio link information for radio links with the main network node and/or the secondary network node (Han: [0034], [0039], [0052], and [0055-0056] – MAP receives information to suspend release split bearers to the UE. MAP sends an “end marker” message to LAAP to suspend split bearer communication. See also [0032] – a measurement report configuration message may be sent to the UE.).
            Regarding Claim 10, Han discloses the method of claim 8, wherein suspending the dual connectivity communication comprises suspending the dual connectivity communication to suspend bearers of both the main network node and the secondary network node (Han: Figure 1 with [0010] and [0017] – corresponds to a UE operatively coupled via wireless communication with a macro access point (MAP) and a local area access point (LAAP), wherein the MAP and the LAAP operate in concert to provide dual connectivity to the UE. See also [0034] describing the MAP operable to release or suspend split bearers in dual connectivity operations.). 
             Claim 19, directed to an apparatus embodiment of claim 8, recites similar features as claim 8 and is therefore rejected upon the same grounds as claim 8. Please see above rejection of claim 8. Han further discloses the node in at least Figure 2 with [0011] and [0020-0025] comprising a processor, a transceiver, and a network interface.
            
Claim Rejections - 35 USC § 103
11.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.          Claims 1, 3, 7, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2015/0282239 A1 to Han et al. (hereinafter “Han”), in view of United States Patent Application Publication 2015/0117183 A1 to Heo et al. (hereinafter “Heo”), and further in view of United States Patent Application Publication 2020/0288338 A to Freda et al. (hereinafter “Freda”).
            Regarding Claim 1, Han discloses a method of operating a network node supporting dual connectivity, DC, communication with a wireless terminal as a main network node in cooperation with a secondary network node (SN) (Han: Figure 1 with [0010] and [0017] – corresponds to a UE operatively coupled via wireless communication with a macro access point (MAP) and a local area access point (LAAP), wherein the MAP and the LAAP operate in concert to provide dual connectivity to the UE.), the method comprising:
     providing dual connectivity communication with the wireless terminal in cooperation with the secondary network node (Han: Figure 1 with [0010] and [0017] – corresponds to a UE operatively coupled via wireless communication with a macro access point (MAP) and a local area access point (LAAP), wherein the MAP and the LAAP operate in concert to provide dual connectivity to the UE. See also [0035] describing embodiments in which the MAP is configured to manage the dual connectivity operations.);         
     responsive to deciding to suspend the dual connectivity communication with the wireless terminal, transmitting a suspension indication message to the secondary network node (Han: [0034], [0039], [0052], and [0055-0056] – MAP receives information to suspend release split bearers to the UE. MAP sends an “end marker” message to LAAP to suspend split bearer communication.); and
     responsive to deciding to suspend the dual connectivity communication with the wireless terminal, suspending the dual connectivity communication with the wireless terminal (Han: Figure 1 with [0010] and [0017] – corresponds to a UE operatively coupled via wireless communication with a macro access point (MAP) and a local area access point (LAAP), wherein the MAP and the LAAP operate in concert to provide dual connectivity to the UE. See also [0034] describing the MAP operable to release or suspend split bearers in dual connectivity operations.).
            Although Han discloses suspending/releasing split bearer communication with the UE (Han: [0034] and [0052-0056]), Han does not expressly disclose that the MAP explicitly transmits a connection release message to the wireless terminal.
            However, this feature cannot be considered new or novel in the presence of Heo. Heo is of similar endeavor as the claimed invention, insomuch as Heo describes methods for resolving issues related to devices utilizing dual connectivity communication (Heo: [0002]). Heo further describes methods related to releasing and adding serving cells for dual connectivity in which a master eNB and a secondary eNB exchange messages between themselves and a UE (Heo: [0021]). During the release procedure, the MeNB transmits a connection release message to the wireless terminal (Heo: [0021], [0038-0040], [0044], [0123], and [0140]. See also Figure 1 with [0011].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the dual connectivity suspend operation of Han in view of the dual connectivity suspend operation of Heo to transmit a message to suspend dual connectivity for the reasons of efficiently overcoming radio link failures for at least one of the connections between the MeNB, SeNB, and the UE.
            Although Han provides transmitting a measurement configuration message to the wireless terminal defining radio link measurements to be performed by the wireless terminal while the dual connectivity communication with the wireless terminal is suspended (Han: [0037-0039] – during a time when there is no dual connectivity (suspension), a UE receives a measurement report configuration for sending a measurement report to the MAP.), Han does not expressly disclose while the dual connectivity communication is suspended, transmitting a page to the wireless terminal indicating arrival of downlink data for the wireless terminal.
           However, Freda discloses, in the similar field of wireless communications with use of dual connectivity (DC) principles, while the dual connectivity communication is suspended, transmitting a page to the wireless terminal indicating arrival of downlink data for the wireless terminal (Freda: [0004-0006] and [0158] – corresponds a wireless transmit/receive unit (WTRU) receiving paging indicating downlink data signaling from a secondary node.). Freda also discloses after transmitting the page during suspension of the dual connectivity communication, receiving a measurement report from the wireless terminal providing radio link measurement information for radio links with the main network node and/or the secondary network node (Freda: [0082-0085], [0091-0096], [0112-0113], [0125] – corresponds to receiving a page/notification/trigger and then sending a measurement report related to a quality or traffic characteristic of one or more secondary nodes (SN).).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the dual connectivity suspend operation of Han in view of the dual connectivity operations of Freda to transmit a paging signal for the reasons of efficiently enabling configurations in terminals operating under inactive modes.             
            Regarding Claim 3, the combination of Han, Heo, and Freya discloses the method of Claim 1, wherein Han further discloses further comprising:
     responsive to deciding to suspend the dual connectivity communication with the wireless terminal, transmitting a measurement configuration message to the wireless terminal defining radio link measurements to be performed by the wireless terminal while the dual connectivity communication with the wireless terminal is suspended (Han: [0037-0039] – during a time when there is no dual connectivity (suspension), a UE receives a measurement report configuration for sending a measurement report to the MAP.).
            Regarding Claim 7, the combination of Han, Heo, and Freda discloses the method of claim 1, wherein Han further discloses suspending the dual connectivity communication comprises suspending the dual connectivity communication to suspend bearers of both the main network node and the secondary network node (Han: Figure 1 with [0010] and [0017] – corresponds to a UE operatively coupled via wireless communication with a macro access point (MAP) and a local area access point (LAAP), wherein the MAP and the LAAP operate in concert to provide dual connectivity to the UE. See also [0034] describing the MAP operable to release or suspend split bearers in dual connectivity operations.).

            Regarding Claim 14, the combination of Han and Heo discloses the method of claim 11, but does not expressly disclose wherein communicating with the main network node comprises transmitting a resume request to the main network node.
            However, Freda discloses communicating with the main network node comprises transmitting a resume request to the main network node (Freda: [0072-0074] and [0136] – corresponds to receiving/transmitting a resume request for communication with a main [network] node (MN).).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the dual connectivity suspend operation of Han in view of the dual connectivity operations of Freda to transmit a resume signal for the reasons of efficiently enabling configurations in terminals operating under inactive modes.
            Regarding Claim 15, the combination of Han and Heo discloses the method of claim 11, but the combination does not expressly disclose wherein communicating with the main network node comprises receiving a page from the main network node indicating arrival of downlink data.
            However, Freda discloses communicating with the main network node comprises receiving a page from the main network node indicating arrival of downlink data (Freda: [0004-0006] and [0158] – corresponds a wireless transmit/receive unit (WTRU) receiving paging indicating downlink data signaling from a secondary node.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the dual connectivity suspend operation of Han in view of the dual connectivity operations of Freda to transmit a paging signal for the reasons of efficiently enabling configurations in terminals operating under inactive modes.
            Regarding Claim 17, the combination of Han and Heo discloses the method of claim 11, but does not explicitly disclose wherein the main network node and the secondary network node are nodes of different radio access technologies, and wherein one of the main and secondary network nodes is an LTE network node, and the other of the main and second network nodes is an NR network node.
            However, Freda discloses the main network node and the secondary network node are nodes of different radio access technologies (Freda: [0071-0077] – corresponds to one or more of the master nodes and/or secondary nodes being of different radio access technologies.), and wherein one of the main and secondary network nodes is an LTE network node, and the other of the main and second network nodes is an NR network node (Freda: [0071-0077] – corresponds to one or more of the master nodes and/or secondary nodes being of different radio access technologies, wherein these technologies may be LTE and NR. See also [0022-0026].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the dual connectivity suspend operation of Han in view of the dual connectivity operations of Freda to employ different radio access technologies for the reasons of enabling wireless users to access content through the sharing of system resources. 
            Claim 18, directed to an apparatus embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Han further discloses the node in at least Figure 2 with [0011] and [0020-0025] comprising a processor, a transceiver, and a network interface.

16.          Claims 11, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han and Heo.            
            Regarding Claim 11, Han discloses a method of operating a wireless terminal (UE) supporting dual connectivity with a main network node (MN) and a secondary network node (SN) (Han: Figure 1 with [0010] and [0017] – corresponds to a UE operatively coupled via wireless communication with a macro access point (MAP) and a local area access point (LAAP), wherein the MAP and the LAAP operate in concert to provide dual connectivity to the UE.), the method comprising:
     providing dual connectivity communication with the main network node and the secondary network node (Han: Figure 1 with [0010] and [0017] – corresponds to a UE operatively coupled via wireless communication with a macro access point (MAP) and a local area access point (LAAP), wherein the MAP and the LAAP operate in concert to provide dual connectivity to the UE. See also [0035] describing embodiments in which the MAP is configured to manage the dual connectivity operations.);
     responsive to receiving [a] connection release message, suspending the dual connectivity communication with the main network node and the secondary network node (Han: [0034], [0039], [0052], and [0055-0056] – MAP receives information to suspend release split bearers to the UE. MAP sends an “end marker” message to LAAP to suspend split bearer communication.); and
     performing a radio link measurement with respect to the main network node and/or the secondary network node while the dual connectivity communication with the main and secondary network nodes is suspended (Han: [0037-0039] – during a time when there is no dual connectivity (suspension), a UE receives a measurement report configuration for sending a measurement report to the MAP.);
     while the dual connectivity communication is suspended, communicating with the main network node (Han: [0034], [0039], [0052], and [0055-0056] – MAP receives information to suspend release split bearers to the UE. MAP sends an “end marker” message to LAAP to suspend split bearer communication.); and
     after communicating with the main network node, transmitting a measurement report to the main network node, the measurement report including information based on the radio link measurement performed during suspension of the dual connectivity communication (Han: [0037-0039] – during a time when there is no dual connectivity (suspension), a UE receives a measurement report configuration for sending a measurement report to the MAP.). 
             Although Han discloses suspending/releasing split bearer communication with the UE (Han: [0034] and [0052-0056]), Han does not expressly disclose that the MAP explicitly transmits a connection release message to the wireless terminal.
            However, this feature cannot be considered new or novel in the presence of Heo. Heo is of similar endeavor as the claimed invention, insomuch as Heo describes methods for resolving issues related to devices utilizing dual connectivity communication (Heo: [0002]). Heo further describes methods related to releasing and adding serving cells for dual connectivity in which a master eNB and a secondary eNB exchange messages between themselves and a UE (Heo: [0021]). During the release procedure, the UE receives a connection release message from the main network node (Heo: [0021], [0038-0040], [0044], [0123], and [0140]. See also Figure 1 with [0011].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the dual connectivity suspend operation of Han in view of the dual connectivity suspend operation of Heo to transmit a message to suspend dual connectivity for the reasons of efficiently overcoming radio link failures for at least one of the connections between the MeNB, SeNB, and the UE.
            Regarding Claim 13, the combination of Han and Heo discloses the method of Claim 11, wherein Han further discloses further comprising:
     before suspending the dual connectivity communication with the main and secondary network nodes, receiving a measurement configuration message from the main network node defining radio link measurements to be performed by the wireless terminal while the dual connectivity communication with the wireless terminal is suspended (Han: [0034], [0039], [0052], and [0055-0056] – MAP receives information to suspend release split bearers to the UE. MAP sends an “end marker” message to LAAP to suspend split bearer communication. See also [0032] – a measurement report configuration message may be sent to the UE.), wherein performing the radio link measurement comprises performing the radio link measurement in accordance with the measurement configuration message (Han: [0032] – measurement report received from UE comprises information regarding local area cells.).
            Regarding Claim 16, the combination of Han and Heo discloses the method of claim 11, wherein Han further discloses suspending the dual connectivity communication comprises suspending the dual connectivity communication to suspend bearers of both the main network node and the secondary network node (Han: [0034], [0039], [0052], and [0055-0056] – MAP receives information to suspend release split bearers to the UE. MAP sends an “end marker” message to LAAP to suspend split bearer communication. See also [0032] – a measurement report configuration message may be sent to the UE.).            

            Claim 20, directed to an apparatus embodiment of claim 11, recites similar features as claim 11 and is therefore rejected upon the same grounds as claim 11. Please see above rejection of claim 11. Han further discloses the node in at least Figure 2 with [0011] and [0020-0025] comprising a processor, a transceiver, and a network interface.
             
Allowable Subject Matter
17.         Claims 2, 4-6, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
18.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.

19.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


20.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 2, 2022